DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Acknowledgements
This Office Action is in response to the response filed on January 18, 2022 which refers to the response filed on November 23, 2021 (“November 2021 Response”).  The November 2021 Response contained, inter alia, claim amendments (“November 2021 Claim Amendments”) and “REMARKS/ARGUMENTS” (“November 2021 Remarks”).
Claims 1-2, 6, 8, 10-11, 15, 17, 19-20, 22-25, 27-29, and 31-33 are currently pending and have been examined.

Claim Objections
Claim 19 is objected to because of the following informalities:  The word “token” is crossed out in line 13 which appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20, 27, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites, inter alia, “sharing an offer for web-checkout,” “complete the web-checkout using an email checkout,” and “wherein the email checkout completes a purchase of items in the web-checkout using SMTP.”  However, it is unclear how an “email checkout completes a purchase…in the web-checkout.”  For example, it is not clear if this means that the email checkout is comprised in the web-checkout.  Alternatively, it is not clear if this means that purchase of items associated with web-checkout is effected by email checkout.  For purposes of applying the prior art, the latter interpretation will be adopted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-11, 15, 17, 22-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran (US 2012/0253896 A1)(“Killoran”) in view of Lindenberg (US 2013/0275264 A1)(“Lindenberg”) and further in view of Druckenmiller et al. (US 6,167,435)(“Druckenmiller”) and Dorsey et al. (US 9,202,207 B2)(“Dorsey”).

As to Claim 1, Killoran discloses a non-transitory computer readable storage medium for improving security of an e-commerce system utilizing Simple Mail Transfer Protocol (SMTP), the non-transitory computer readable storage medium storing instructions that when executed by a processor causer the processor to execute a method comprising:
receiving a request (“an instruction that indicates that the advertising email message should be sent,” [0031])([0031]);
transmitting an offer message (“advertising email message,” [0031]) to a viewer of an interactive television (“television,” [0091]) in response to the request ([0031]), wherein the offer message includes a link (“malito hyperlink,” [0033]-[0035]) and a (anyone of pieces of the “information” in the “fields,” [0034], including “hyperlink may describe an email message that…includes a message body that includes the identifier for John Smith (‘0777’),” [0038]);
receiving, via SMTP, (“ the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) a response message from a sender that indicates a request to perform a transaction identified in the offer message ([0024], “an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase two bottles of Wine One” [0038], and [0049]), wherein the response message includes the token (“[t]he order execution module 108 may access the order email message, which may include an identifier of the customer and a donation identifier/product identifier” [0062]) and the response message is generated when the link in the offer message is activated (“Each mailto URI or hyperlink may describe an email message that may be generated by an email client module ( such as the email client module 122) when that URI or hyperlink is selected,” [0023], [0048]-[0049]);
decoding the token included in the response message to form a decoded token (the identifiers in the email message are looked up in a database to determine what data they point to; thus, a decoding of the identifiers takes place; “[t]he query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information.” [0062])
validating the transaction based on the decoded token (customer identifier) ([0051]-[0052], and “[a]ccording to a first approach for determining the email address to which the confirmation email message should be sent, the message processing module 110 may determine the customer identifier associated with the order that is being confirmed. The message processing module may then obtain from the e-commerce database 106 (via the database module 104) the email address that is stored in the database that is associated with the customer identifier.” [0068], “may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106,” [0077]).
Killoran does not directly disclose 
the receiving of the request is from an interactive television via a cable provider system; and
encoding a token with information that is unique to a viewer of the interactive television;
determining an email address of the sender based on a header of the response message;
authenticating the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols;
validating the transaction based on the email address
on a condition that the response message is authenticated and the email address of the transaction is validated, processing the transaction based on the decoded token.

Lindenberg teaches 
receiving a request from an interactive television (“For example, an item for sale in a television ad” [0027], see also “television,” [0036], “television show,” [0063], [0066]) via a cable provider system (“Users 103 make electronic purchases on their client devices…devices…also include…set top boxes,” [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Killoran by the feature of Lindenberg and in particular to include in Killoran the features of: receiving a request from an interactive television via a cable provider system, as taught by Lindenberg.  A person having ordinary skill in the art would have been motivated to combine these features because it would aid in “facilitating secure, frictionless transactions without the need for a Web browser in a network environment” (Lindenberg, [0009]).  

Druckenmiller teaches 
encoding a token (token 34, “a unique alphanumeric token is generated and associated with the e-mail address,” C.2, L.7) with information that is unique to a viewer (“the subscriber e-mail address is processed using a reversible algorithm to generate a token which is essentially an encoded version of the address. Using this variation, a received token could be processed in reverse to extract the associated e-mail address.” C.6, L.1-5)
validating the transaction based on the email address of the sender and the information that is unique to the viewer contained in the decoded token (“When a response containing both the subscribed e-mail address and the associated unique token is received, the subscription is confirmed and the subscriber information is added to the appropriate subscription lists” C.2, L.20-24, see also C.5, L.34-52); and
on a condition that the response message is authenticated and the email address of the transaction is validated, processing the transaction based on the decoded token (C.5, L.34-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg combination by the features of Druckenmiller and in particular to include in the Killoran/Lindenberg combination the features of: encoding a token with information that is unique to a viewer (as applied to the viewer of the interactive television of Killoran), validating the transaction based on the email address of the sender and the information that is unique to the viewer (as applied to the viewer of the interactive television of Killoran) contained in the decoded token; and on a condition that the response message is authenticated and the email address of the transaction is validated, processing the transaction based on the decoded token, as taught by Druckenmiller.  A person having ordinary skill in the art would have been motivated to combine these features because it would reduce the possibility of the transaction being in error.

Dorsey teaches 
determining an email address of the sender based on a header of the response message (“The system can parse a From field of the email message to identify the sender email address,” C.9, L.26-27); and
authenticating a response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “[t]he system can authenticate received emails for integrity,” C.9, L.19, “[t]he system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg/Druckenmiller combination by the features of Dorsey and in particular to include in the Killoran/Lindenberg/Druckenmiller combination the features of: determining an email address of the sender based on a header of the response message, and authenticating the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols, as taught by Dorsey; this modification would result in the response message, and also an email address of the sender, being authenticated, as such, the condition that the response message is authenticated, is met, when the Killoran/Lindenberg/Druckenmiller combination is combined with Dorsey as described above.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “prevent email spoofing,” (Dorsey, C.9, L.22).  

As to Claims 2 and 11, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the offer message is an SMTP email message (“email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) that is addressed to the email address of the viewer (“an email address of the customer,” [0004]) of the interactive television ([0004] and [0024]).

As to Claims 6 and 15, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the response message is transmitted from a mobile device or a desktop device of the viewer ([0086]).

As to Claim 8, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  
Killoran further discloses on a condition that the validating fails, transmitting a message to the email address of the sender, wherein the message includes a Universal Resource Locator (URL) link ([0051]-[0052]).
Killoran does not directly disclose that the message is a sign-up message and it includes a URL link.
Dorsey teaches transmitting a sign-up message to email address, wherein the message includes a Universal Resource Locator (URL) link (C.11, L.22-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg/Druckenmiller/Dorsey combination by the features of Dorsey and in particular to include in the message of Killoran in the Killoran/Lindenberg/Druckenmiller/Dorsey combination, the feature of the message is a sign-up 

As to Claim 10, Killoran discloses a method for improving security of an e-commerce system utilizing Simple Mail Transfer Protocol (SMTP), the method comprising:
receiving, by the e-commerce system, a request (“an instruction that indicates that the advertising email message should be sent,” [0031])([0031]);
transmitting, by the e-commerce system, an offer message (“advertising email message,” [0031]) to a viewer of an interactive television (“television,” [0091]) in response to the request ([0031]), wherein the offer message includes a link (“malito hyperlink,” [0033]-[0035]) and a token (anyone of pieces of the “information” in the “fields,” [0034], including “hyperlink may describe an email message that…includes a message body that includes the identifier for John Smith (‘0777’),” [0038]);
receiving, by the e-commerce system via SMTP, (“ the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) a response message from a sender that indicates a request to perform a transaction identified in the offer message ([0024], “an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase two bottles of Wine One” [0038], and [0049]), wherein the response message includes the token (“[t]he order execution module 108 may access the order email message, which may include an identifier of the customer and a donation identifier/product identifier” [0062]) (“Each mailto URI or hyperlink may describe an email message that may be generated by an email client module ( such as the email client module 122) when that URI or hyperlink is selected,” [0023], [0048]-[0049]);
decoding, by the e-commerce system, the token included in the response message to form a decoded token (the identifiers in the email message are looked up in a database to determine what data they point to; thus, a decoding of the identifiers takes place; “[t]he query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information.” [0062]);
validating, by the e-commerce system, the transaction based on the decoded token (customer identifier) ([0051]-[0052], and “[a]ccording to a first approach for determining the email address to which the confirmation email message should be sent, the message processing module 110 may determine the customer identifier associated with the order that is being confirmed. The message processing module may then obtain from the e-commerce database 106 (via the database module 104) the email address that is stored in the database that is associated with the customer identifier.” [0068], “may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106,” [0077]).
Killoran does not directly disclose 
the receiving of the request is from an interactive television via a cable provider system
encoding, by the e-commerce system, a token with information that is unique to a viewer of the interactive television;
determining, by the e-commerce system, an email address of the sender based on a header of the response message;
authenticating, by the e-commerce system, the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols;
validating, by the e-commerce system, the transaction based on the email address of the sender and the information that is unique to the viewer of the interactive television contained in the decoded token; and
on a condition that the response message is authenticated and the email address of the transaction is validated: processing, by the e-commerce system, the transaction based on the decoded token.

Lindenberg teaches 
receiving a request from an interactive television (“For example, an item for sale in a television ad” [0027], see also “television,” [0036], “television show,” [0063], [0066]) via a cable provider system (“Users 103 make electronic purchases on their client devices…devices…also include…set top boxes,” [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Killoran by the features of Lindenberg and in particular to include in the e-commerce system of Killoran the features of: receiving a request from an interactive television via a cable provider system, as taught by Lindenberg.  A person having 

Druckenmiller teaches 
encoding a token (token 34, “a unique alphanumeric token is generated and associated with the e-mail address,” C.2, L.7) with information that is unique to a viewer (“the subscriber e-mail address is processed using a reversible algorithm to generate a token which is essentially an encoded version of the address. Using this variation, a received token could be processed in reverse to extract the associated e-mail address.” C.6, L.1-5);
validating the transaction based on the email address of the sender and the information that is unique to the viewer contained in the decoded token (“When a response containing both the subscribed e-mail address and the associated unique token is received, the subscription is confirmed and the subscriber information is added to the appropriate subscription lists” C.2, L.20-24, see also C.5, L.34-52); and
on a condition that the response message is authenticated and the email address of the transaction is validated: processing the transaction based on the decoded token (C.5, L.34-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg combination by the features of Druckenmiller and in particular to include in the e-commerce system of Killoran/Lindenberg combination the features of: encoding a token with information that is unique to a viewer (as 

Dorsey teaches 
determining an email address of the sender based on a header of the response message (“The system can parse a From field of the email message to identify the sender email address,” C.9, L.26-27); and
authenticating, by an e-commerce system (payment processor 108), the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “[t]he system can authenticate received emails for integrity,” C.9, L.19, “[t]he system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg/Druckenmiller combination by the features of Dorsey and in particular to include in the e-commerce system of Killoran/Lindenberg/Druckenmiller combination the features of: determining an email address of the sender based on a header of the response message, and authenticating, by the e-commerce 

As to Claim 17, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  
Killoran further discloses on a condition that the validating fails, transmitting a message to the email address of the sender, wherein the message includes a Universal Resource Locator (URL) link ([0051]-[0052]).
Killoran does not directly disclose that the message is a sign-up message and it includes a URL link.
Dorsey teaches transmitting a sign-up message to email address, wherein the message includes a Universal Resource Locator (URL) link (C.11, L.22-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg/Druckenmiller/Dorsey combination by the features of Dorsey and in particular to include in the message of Killoran in the Killoran/Lindenberg/Druckenmiller/Dorsey combination, the feature of the message is a sign-up message and it includes a URL link as taught by Dorsey.  A person having ordinary skill in the 
As to Claims 22, and 24, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the transaction is a payment transaction ([0021]).

As to Claims 23 and 25, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the link is a mailto hyperlink or a Uniform Resource Locator (URL) hyperlink ([0023]).

As to Claims 28, and 29, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the offer message is displayed on the interactive television as email or checkout window (see Fig.5 and [0091]).

Claims 19-20, 27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran in view of Ellis et al. (US 2010/0175084 A1)(“Ellis”) and further in view of Druckenmiller and Dorsey.

As to Claim 19, Killoran discloses a method for improving security of, an e-commerce system utilizing Simple Mail Transfer Protocol (SMTP), the method comprising:
sharing an offer for web-checkout (the offer is for purchasing (“checking-out”) items via the Internet, [0089])(“vendor client device 130 may provide information to the account management module 102 such as: product and pricing information to be used for email advertisements to be sent to customers in email campaigns,” [0022], [0024]);
receiving, in response to the sharing, a request to complete the web-checkout using an email checkout (“an instruction that indicates that the advertising email message should be sent…this information may include information that defines an email campaign,” [0031], see information depicted in email at Fig.3), wherein the email checkout completes a purchase of items in the web-checkout (i.e. purchases items via the Internet) using SMTP (“SMTP,” [0024])(“Press the Send button…to purchase,” Fig.3, see also Fig.4, [0040], [0060]);
transmitting a checkout message (“advertising email message,” [0031], see for example Fig.3) to the viewer of an interactive television (“television,” [0091])([0031] and [0035]), wherein the checkout message includes a link (“malito hyperlink,” [0033]-[0035]) and a token (anyone of pieces of the “information” in the “fields,” [0034], including “hyperlink may describe an email message that…includes a message body that includes the identifier for John Smith (‘0777’),” [0038]);
receiving, via SMTP, (“ the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) a response message from a sender that indicates a request to process the email checkout ([0024], “an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase two bottles of Wine One” [0038], and [0049]), wherein the response message includes the token (“[t]he order execution module 108 may access the order email message, which may include an identifier of the customer and a donation identifier/product identifier” [0062]) and is generated when the link in the offer message is activated ([0048]-[0049]);
decoding the token included in the response message to form a decoded token (the identifiers in the email message are looked up in a database to determine what data they point to; thus, a decoding of the identifiers takes place; “[t]he query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information.” [0062]);
validating the email checkout based on the decoded token (customer identifier) ([0051]-[0052] and “According to a first approach for determining the email address to which the confirmation email message should be sent, the message processing module 110 may determine the customer identifier associated with the order that is being confirmed. The message processing module may then obtain from the e-commerce database 106 (via the database module 104) the email address that is stored in the database that is associated with the customer identifier. According to this approach, the message processing module 110 may generate the confirmation email message such that it is addressed to the email address that is stored in the database that is associated with the customer identifier.” [0068], “may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106,” [0077]).
Killoran does not directly disclose 
the sharing of the offer for web-checkout is with an interactive television via a cable provider system
the receiving of the request for an email checkout is from the interactive television; and
totaling the items in the web-checkout;
encoding a token with information for the web-checkout and a unique identifier of a viewer of the interactive television;
determining an email address of the sender based on a header of the response message;
authenticating the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols;
validating the email checkout based on the email address of the sender and the unique identifier of the viewer of the interactive television contained in the decoded token; and
on a condition that the response message is authenticated and the email checkout out, processing the email checkout based on the decoded token.

Ellis teaches
sharing an offer for web-checkout (“The messaging and related promotions system may operate over the Internet” [0138]) with an interactive television (“an interactive television system.” Abstract) via a cable provider system (Cable system 1710)(see shared offer displayed in Fig.13)
receiving, in response to the sharing, a request from the interactive television for web-checkout using an email ([0075]) checkout (when user sends a reply email through reply button 1380, Fig.13);
totaling the items in the web-checkout (“$19.95 + fees/taxes,” depicted in Fig.14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran by the features of Ellis, and in particular to include in the Killoran the features of: sharing an offer for web-checkout with an interactive television  via a cable provider system; receiving, in response to the sharing, a request from the interactive television for web-checkout using an email checkout; totaling the items in the web-checkout, as taught by Ellis.  A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate buying products advertised on tv, for example by preventing the user from seeing an ad for a tv program in their email and then having to “leave the e-mail feature, go to the program guide or shopping feature, find the advertised item, and then purchase it” (Ellis, [0006]).

Druckenmiller teaches 
encoding a token (“verification code,” C.3, L.41) with information (token 34, “a unique alphanumeric token is generated and associated with the e-mail address,” C.2, L.7) for the web-checkout (“to confirm via the web, visit this URL,” see Fig.3) and a unique identifier of a viewer (e-mail address 32);
validating the email checkout (email checkout offered via “REPLY to this message,” see Fig.3) based on the email address of the sender and the unique identifier (“When a response containing both the subscribed e-mail address and the associated unique token is received, the subscription is confirmed” C.2, L.20-24, see also C.5, L.34-52, decoding the token: C.6, L.1-6); and
on a condition that the response message is authenticated and the email checkout is validated, processing the email checkout based on the decoded token (C.5, L.34-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Ellis combination by the features of Druckenmiller and in particular to include in the Killoran/Ellis combination the features of: encoding a token with information for the web-checkout and a unique identifier of a viewer (as applied to the viewer of the interactive television of Killoran), validating the email checkout based on the email address of the sender and the unique identifier of the viewer (as applied to the viewer of the interactive television of Killoran) contained in the decoded token; and on a condition that the response message is authenticated and the email checkout is validated, processing the email checkout based on the decoded token, as taught by Druckenmiller.  A person having ordinary skill in the art would have been motivated to combine these features because it would reduce the possibility of the transaction being in error.

Dorsey teaches 
determining an email address of the sender based on a header of the response message (“The system can parse a From field of the email message to identify the sender email address,” C.9, L.26-27)
authenticating the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “[t]he system can authenticate received emails for integrity,” C.9, L.19, “[t]he system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Ellis/Druckenmiller combination by the features of Dorsey and in particular to include in the Killoran/Ellis/Druckenmiller combination the features of: determining an email address of the sender based on a header of the response message, and authenticating the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols, as taught by Dorsey; this modification would result in the response message, and also the email address of the sender, being authenticated, as such, the condition that the response message is authenticated, is met when the Killoran/Ellis/Druckenmiller combination is combined with Dorsey as described above.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “prevent email spoofing,” (Dorsey, C.9, L.22).  

As to Claim 20, the Killoran/Ellis/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the checkout message is an SMTP email message (“email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” 

As to Claim 27, the Killoran/Ellis/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the link is a mailto hyperlink or a Uniform Resource Locator (URL) hyperlink ([0023]).

As to Claim 31, the Killoran/Ellis/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the response message is transmitted from a mobile device or a desktop device of the viewer ([0086]).

As to Claim 32, the Killoran/Ellis/Druckenmiller/Dorsey combination discloses as discussed above.  
Killoran further discloses on a condition that the validating the token fails, transmitting a message to the email address of the sender, wherein the message includes a Universal Resource Locator (URL) link ([0051]-[0052]).
Killoran does not directly disclose that the message is a sign-up message and it includes a URL link.
Dorsey teaches transmitting a sign-up message to email address, wherein the message includes a Universal Resource Locator (URL) link (C.11, L.22-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Ellis/Druckenmiller/Dorsey combination by the features of Dorsey and in particular to include in the message of Killoran in the 

As to Claim 33, the Killoran/Ellis/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the SMTP response message is sent from an email client of the interactive television ([0023]).

Claim Interpretation
The Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard.  In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support interpretation of the claims1.  Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.  Finally, the following list is not intended to be exhaustive in any way:
set-top box: “A device that converts a cable TV signal to an input signal to the TV set. Set-top boxes can be used to access the World Wide Web and are a type of information appliance.” Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.

Response to Arguments
Applicant’s arguments filed in the November 2021 Remarks have been fully considered and addressed below where still applicable.
On pages 14-18, Applicant argues that none of the references teach the “encoding…” and “validating…the transaction based on the email address…”  However, Druckenmiller- a new reference discloses the limitations.
Druckenmiller teaches 
encoding a token (token 34, “a unique alphanumeric token is generated and associated with the e-mail address,” C.2, L.7) with information that is unique to a viewer (“the subscriber e-mail address is processed using a reversible algorithm to generate a token which is essentially an encoded version of the address. Using this variation, a received token could be processed in reverse to extract the associated e-mail address.” C.6, L.1-5);
validating the transaction based on the email address of the sender and the information that is unique to the viewer contained in the decoded token (“When a response containing both the subscribed e-mail address and the associated unique token is received, the subscription is confirmed and the subscriber information is added to the appropriate subscription lists” C.2, L.20-24, see also C.5, L.34-52); and
on a condition that the response message is authenticated and the email address of the transaction is validated, processing the transaction based on the decoded token (C.5, L.34-52).
Therefore, the argument is now moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Custer (US 2014/0222624 A1)(“Custer”) discloses performing email based transaction of a website cart checkout (Fig.3 and associated text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571) 270-3614.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 26, 2022

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, the Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.